EXHIBIT 10.40

 

FIRST AMENDMENT

 

TO

 

DISTRIBUTION AGREEMENT

 

 

THIS FIRST AMENDMENT TO DISTRIBUTION AGREEMENT (the “Amendment”) is made and
entered as of March 5, 2005, between ACCESS BUSINESS GROUP INTERNATIONAL LLC, a
Michigan limited liability company, with its principal place of business at 7575
East Fulton Road, Ada, Michigan 49355 (“Access”) and INTERLEUKIN GENETICS INC.,
a Delaware corporation with its principal place of business at 135 Beaver
Street, Waltham, Massachusetts 02452 (“Seller”).

 

WHEREAS, Access and Seller are parties to that certain Distribution Agreement
effective February 26, 2004, whereby Seller agreed to supply Genetic Tests (as
defined in such agreement) to Access for resale to third parties; and

 

WHEREAS, Access desires to prepay Seller for certain of the Genetic Tests;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Notwithstanding Section 3 of the
Distribution Agreement, Access shall pay to Seller within fifteen (15) days of
Seller’s receipt of a registration number as required under the Clinical
Laboratory Improvement Act of 1988, as amended, Two Million Dollars
($2,000,000.00) as an advance payment (the “Payment”) for Genetic Tests to be
shipped to it upon submission of purchase orders to Seller at a later date in
compliance with the Distribution Agreement.  Seller shall credit the Payment in
full toward purchases of Genetic Tests.  The payment terms for all purchases in
excess of the Payment shall be in accordance with Section 3 of the Distribution
Agreement.

 

2.                                       Section 2 of the Distribution Agreement
shall be amended and restated in its entirety to read as follows:

 

“2.                                 Conditions to Purchase.  The obligations of
Access under Section 1 shall be subject to the receipt by Access of evidence to
its reasonable satisfaction that (a) the Genetic Tests will be performed in a
clinical laboratory that has obtained a registration number as required (the
“Required Certifications”) under the Clinical Laboratory Improvement Act of
1988, as amended (“CLIA”), (b) Seller, such laboratory, and the Genetic Tests 
to be provided by Seller in such laboratory are each in full compliance with all
applicable industry standards and applicable laws, regulations, and standards
and (c) the distribution of Genetic Tests by Access or its affiliates shall not,
in Access’ reasonable determination, subject Access to a material risk with
respect to product liability.  Access agrees and acknowledges that, at certain
volumes, Seller may subcontract the Genetic Tests to other laboratories
(“Reference Labs”), provided that any such Reference

 

--------------------------------------------------------------------------------


 

Lab meet the Required Certifications under CLIA, and Seller provides such
documentation to Access at least thirty (30) days prior to the effectiveness of
any subcontract.”

 

3.                                       This Amendment does not alter the
Distribution Agreement in any other aspect and it remains in full force and
effect.

 

4.                                       This Amendment may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first set forth above.

 

 

 

ACCESS BUSINESS GROUP
INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ Jay Ertl

 

 

 

Jay Ertl

 

 

Vice President, Product Supply

 

 

 

 

 

 

 

INTERLEUKIN GENETICS INC.

 

 

 

 

 

 

 

By:

/s/ Fenel Eloi

 

 

 

Fenel Eloi

 

 

Chief Operating Officer

 

2

--------------------------------------------------------------------------------